Citation Nr: 0518344	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.   

ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance.  In 
this regard, it is important to note that several cases have 
been decided by the Court of Appeals for Veterans Claims 
(Court) which impact significantly on claims for non-service 
connected pension benefits. In Roberts v. Derwinski, 2 Vet. 
App. 387 (1992), the Court held that each disability in a 
pension case must be assigned a percentage rating and that 
the RO should discuss the diagnostic codes used in denying a 
claim.  

In the October 2002 rating, the veteran's the veteran's 
claimed non-service connected benefits were rated primarily 
based on VA outpatient clinical records from 2001 and 2002. 
While the veteran's disabilities were rated in October 2002, 
there is no discussion available regarding each disability.  
Since then, the veteran has received additional medical 
treatment for some of his disabilities.  In January 2005 he 
was afforded a VA general medical examination along with an 
aid and attendance examination. A review of the data reveals 
no indication that his psychiatric disorder, complaints of 
problems seeing, or his cardiovascular disorder were 
comprehensively evaluated or addressed.  Subsequent to the 
examinations there is no indication that the RO rated his 
non-service connected disabilities.  In this regard, complete 
development in conformity with those points discussed in 
Roberts must be accomplished.

In consideration of the foregoing, this case is REMANDED to 
the RO via the AMC for the following:

1.  The veteran should be afforded a VA 
general medical examination and all 
necessary special evaluations to include 
cardiovascular and psychiatric 
examinations to determine the nature and 
extent of all disabilities present. It 
is imperative that all physicians review 
the claims folder prior to the 
examinations. All indicated tests should 
be accomplished, all examination reports 
must contain diagnoses, and all 
disabilities should be evaluated in 
relation to their history. 

2.  The RO should review the expanded 
record and re-adjudicate the issue 
remaining on appeal to include issuing a 
rating action which lists all of the 
veteran's disabilities and the percentage 
evaluation assigned each disability.  If 
the claim remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran, and he 
should have the opportunity to respond. 
The case should then be returned to the 
Board, if in order, for further review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


